DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments filed on 01/31/2022 have been entered. Claims 1-13 and 23-31 remain pending in the application. The amendments overcome each of the claim objections set forth in the previous office action mailed on 10/29/2021. The amendments further overcome the rejections under 35 USC 112(b) except for that of claim 30 which is repeated below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 30 recites “the first and second set of motion parameters” in lines 1-2. It is unclear what parameters this limitation is intending to refer to. There is insufficient antecedent basis for “motion parameters” in the claims. It is unclear is this limitation is referring to the first and second set of operational parameters of claim 23 or the first and second operating motions. For the purpose of examination, “motion parameters” is interpreted to mean the first and second set of operational parameters set forth in claim 23.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8-13, 23-26, 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boukhny et al. (US 2005/0267504).
Regarding claim 1, Boukhny discloses a method for controlling an ultrasonically driven handpiece (112’, FIG 25, paragraph [0116]) for use in an ocular surgical procedure (Paragraph [0044]), comprising: operating the ultrasonically driven handpiece in a first tip displacement mode (Longitudinal mode or torsional mode, paragraphs [0006] and [0116]) according to a first set of operational parameters (frequencies or drive signal or power level or duty cycle or on time or off time, paragraphs [0116], [0121], [0013], [0017] and [0087]); and enabling a user to alter the ultrasonically driven handpiece to employ a second tip displacement mode (Torsional mode or longitudinal mode, paragraph [0116]) using a second set of operational parameters (frequencies or drive signal or power level or duty cycle or on time or off time, paragraphs [0116], [0121], [0014], [0017] and [0084]); wherein said altering comprises measuring an ocular surgical related parameter (Irrigation flow rate or cutting load or temperature or vacuum pressure or depression of a foot pedal, Abstract, paragraphs [0045,0055,  0083, 0116]) 

However, Boukhny teaches in an alternative embodiment that an operational parameter (Power or duty cycle) can be dynamically altered (By changing position of the foot pedal, FIG 10, paragraph 0087]) thus selecting the first set of operational parameters relative to the second set of operational parameters such that an increase in the first set corresponds to a decrease in the second set (FIG 10, increasing a first mode of the duty cycle of the power pulse decreases the second mode). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the foot pedal position to alter the frequency input instead of the power input, as taught by the embodiment of FIG 10, for the purpose of controlling a different operational parameter in response to a dynamic selection, thereby providing a means to switch back and forth between a first and second mode as disclosed in paragraph [0116].
Regarding claim 2, Boukhny discloses the invention substantially as claimed, as set forth above for claim 1. Boukhny further discloses the first tip displacement mode comprises longitudinal motion (Longitudinal mode, paragraphs [0006] and [0116]) and the second tip displacement mode comprises non-longitudinal motion (Torsional mode, paragraphs [0006] and [0116]). 
Regarding claim 3, Boukhny discloses the invention substantially as claimed, as set forth above for claim 1. Boukhny further discloses the first tip displacement mode and the second tip displacement mode both comprise longitudinal motion (Paragraphs [0118-0120], both modes can comprise at least some longitudinal component). 
Regarding claim 4, Boukhny discloses the invention substantially as claimed, as set forth above for claim 1. Boukhny further discloses the first tip displacement mode and the second tip displacement 
Regarding claim 5, Boukhny discloses the invention substantially as claimed, as set forth above for claim 1.
Boukhny is silent regarding said user being able to dynamically select operational parameters comprises the user being able to engage an enhanced mode of operation to provide certain enhanced operation in at least one tip displacement mode.
However, Boukhny does teach in a different embodiment, a mechanism for measuring vacuum values and dynamically enabling alteration of an operational parameter based on the vacuum values measured (Paragraph [0010, 0051-0053, 0070, and 0119-0120]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the foot pedal input of the device with the vacuum sensing mechanism, for the purpose of altering the tip displacement mode based on a ocular surgical related parameter to select the best mode for a given treatment environment. Measuring vacuum values and dynamically enabling alteration of an operational parameter based on the vacuum values measured is interpreted as an “enhanced mode of operation” in light of the specification of the present invention which discloses “enhanced operation” as monitoring vacuum levels to identify an occlusion and altering the operation of the tip as a result.
Regarding claim 8, Boukhny discloses the invention substantially as claimed, as set forth above for claim 2. Boukhny as modified further discloses said enabling comprises providing the user with a footpedal configured to interface with the ultrasonically driven handpiece (foot pedal or foot switch, paragraph [0004], [0027], [0028] and [0092]) enabling the user to dynamically select longitudinal motion parameters relative to non-longitudinal motion parameters by engaging the footpedal (By changing position of the foot pedal, FIG 10, paragraph 0087]).
Regarding claim 9, Boukhny discloses the invention substantially as claimed, as set forth above for claim 1. Boukhny as modified further discloses that increasing the first set of operational parameters causes a resultant decrease in the second set of operational parameters (FIG 10, as time spent in one mode increases, the time spent in the other mode decreases). 
Regarding claim 10, Boukhny discloses the invention substantially as claimed, as set forth above for claim 1. Boukhny as modified further discloses the first and second set of operational parameters comprise at least one from a group including power level, on time, off time, duty cycle, pulse rate, and frequency (The device as modified discloses the operational parameter is frequency). 
Regarding claim 11, Boukhny discloses the invention substantially as claimed, as set forth above for claim 1. Boukhny as modified further discloses dynamically selecting the first set of operational parameters relative to the second set of operational parameters comprises varying the ratio of time allocated to longitudinal cutting relative to non-longitudinal cutting (FIG 10, paragraphs [0116], [0121]; the time spent in each mode is varied in response to the positon of the foot pedal).   
Regarding claim 12, Boukhny discloses the invention substantially as claimed, as set forth above for claim 11. Boukhny as modified further discloses that varying the ratio of time comprises increasing time allocated to longitudinal operation while proportionally decreasing time allocated to non-longitudinal operation (FIG 10 shows that as the amount of time spent in one mode increases, the time spent in the second mode decreases). 
Regarding claim 13, Boukhny discloses the invention substantially as claimed, as set forth above for claim 11. Boukhny as modified further discloses varying the ratio of time comprises a decrease in time allocated to longitudinal operation while proportionally increasing time allocated to non-longitudinal operation (FIG 10 shows that as the amount of time spent in one mode decreases, the time spent in the second mode increases).
Regarding claim 23, Boukhny discloses a method for controlling an ultrasonically driven handpiece (112’, FIG 25, paragraph [0116]) for use in an ocular surgical procedure (Paragraph [0044]), comprising: operating the ultrasonically driven handpiece in a first operating motion (Longitudinal mode or torsional mode, paragraphs [0006] and [0116]) according to a first set of operational parameters (frequencies or drive signal or power level or duty cycle or on time or off time, paragraphs [0116], [0121], [0013], [0017] and [0087]); and enabling a user to alter the ultrasonically driven handpiece using a switching apparatus (foot pedal or foot switch, paragraph [0004], [0027], [0028] and [0092]) to employ a second operating motion (Torsional mode or longitudinal mode, paragraph [0116]) using a second set of operational parameters (frequencies or drive signal or power level or duty cycle or on time or off time, paragraphs [0116], [0121], [0014], [0017] and [0084]).
Boukhny does not explicitly disclose wherein said enabling comprises the user being enabled to dynamically select the first and second set of operational parameters for the first operating motion relative to the second operating motion via the switching apparatus.
However, Boukhny teaches in an alternative embodiment that an operational parameter (Power or duty cycle) can be dynamically altered via a switching apparatus (By changing position of the foot pedal, FIG 10, paragraph 0087]) thus selecting the first operational parameter relative to the second parameter such that an increase in the first operational parameter corresponds to a decrease in the second operational parameter (FIG 10, increasing a first mode of the duty cycle of the power pulse decreases the second mode). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the foot pedal position to alter the frequency input instead of the power input, as taught by the embodiment of FIG 10, for the purpose of controlling a different operational parameter in response to a dynamic selection, thereby providing a means to switch back and forth between a first and second mode as disclosed in paragraph [0116].
Regarding claim 24, Boukhny discloses the invention substantially as claimed, as set forth above for claim 23. Boukhny further discloses the first operating motion is a longitudinal motion (Paragraphs [0006] and [0116]) and the second operating motion is a non-longitudinal motion (Torsional oscillation/mode, paragraphs [0006 and 0116]).
Regarding claim 25, Boukhny discloses the invention substantially as claimed, as set forth above for claim 23. Boukhny further discloses the first operating motion is substantially the same as the second operating motion (Paragraphs [0118-0120], both modes can comprise at least some longitudinal component, which is interpreted as generally the same).
Regarding claim 26, Boukhny discloses the invention substantially as claimed, as set forth above for claim 23. Boukhny further discloses the first operating motion is a non-longitudinal motion and the second operating motion is also non-longitudinal (Paragraphs [0116-0120], both modes can comprise at least some torsional component).
Regarding claim 29, Boukhny discloses the invention substantially as claimed, as set forth above for claim 23. Boukhny as modified further discloses said switching apparatus comprises a footpedal engageable by the user (foot pedal or foot switch, paragraph [0004], [0027], [0028] and [0092]) and configured to interface with the phacoemulsification surgical instrument enabling the user to dynamically select longitudinal motion parameters relative to non-longitudinal motion parameters (By changing position of the foot pedal, FIG 10, paragraph 0087]).
Regarding claim 30, Boukhny discloses the invention substantially as claimed, as set forth above for claim 23. Boukhny as modified further discloses the first and second set of motion parameters comprise at least one from a group including power level, frequency (The device as modified discloses the operational parameter is frequency), and vacuum. 
Regarding claim 31, Boukhny discloses the invention substantially as claimed, as set forth above for claim 24. Boukhny further discloses the non-longitudinal motion comprises a torsional motion (Paragraphs [0006] and [0116]). 
Claims 6, 7, 27, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boukhny et al. (US 2005/0267504 A1) further in view of Balamuth (US 3,526,219).
Regarding claim 6, Boukhny discloses the invention substantially as claimed, as set forth above for claim 2. 
Boukhny is silent regarding said non-longitudinal motion comprises a transversal motion.
However, Balamuth teaches a method for ultrasonically removing tissue in eye (col. 1, lines 5-17), in which a tool output can be transverse vibration, compressional vibration, flexural vibrations or torsional vibrations or even combinations of the vibrations (col. 5, lines 28-39) for the purpose of removing tissues of different compliant materials in various locations of a patient’s body using a transversal motion as desired by an operator.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the second tip displacement mode of Boukhny by providing it with a transversal motion, as taught by Balamuth, in order to remove tissues of different compliant materials in various locations of a patient’s body using a transversal motion as desired by an operator.
Regarding claim 7, Boukhny/Balamuth discloses the invention substantially as claimed, as set forth above for claim 6. The device as modified by Balamuth further discloses the longitudinal motion is interleaved with the transversal motion (Balamuth – col. 5, lines 28-39). 
Regarding claim 27, Boukhny discloses the invention substantially as claimed, as set forth above for claim 24. 
Boukhny is silent regarding said non-longitudinal motion comprising a transversal motion.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the second operating motion of Boukhny by providing it with a transversal motion, as taught by Balamuth, in order to remove tissues of different compliant materials in various locations of a patient’s body using a transversal motion as desired by an operator.
Regarding claim 28, Boukhny discloses the invention substantially as claimed, as set forth above for claim 27. The device as modified by Balamuth further discloses that the longitudinal motion is interleaved with a transversal motion (Balamuth – col. 5, lines 28-39). 
Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. Examiner first notes that Applicants reference to the rejection including “Balamuth paragraph [0089]” and Balamuth paragraph [0087]” appears to be incorrect. On page 9 of applicant’s response, the replicated passage is paragraph [0087] of Boukhny and will be referred to as such in the remainder of this response. Applicant argues on pages 8-9 that Boukhny fails to teach dynamically selecting the first and second set of operational parameters for the first tip displacement mode relative to the second tip displacement mode because the pedal only adjusts one parameter (the duty cycle). Examiner respectfully disagrees because in the device of FIG 25 modified by the foot pedal control of the embodiment of FIG 10, changing the position of the pedal dynamically adjusts the duty cycle which would in turn cause a on and off state between the two displacement modes. Examiner notes that the claim does not require a non-zero operation parameter. Therefore, one mode being one which the other .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771